Third District Court of Appeal
                               State of Florida

                     Opinion filed September 29, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0393
                       Lower Tribunal No. 11-12570
                          ________________


                            Kiss Leads, Inc.,
                                  Appellant,

                                     vs.

                   Gold & Associates, P.A., et al.,
                                 Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Pedro P.
Echarte, Jr., Judge.

      Law Offices of Scott Alan Orth, P.A., and Scott Alan Orth (Hollywood),
for appellant.

     Kluger, Kaplan, Silverman, Katzen & Levine, P.L., and Alan J. Kluger
and Michael T. Landen, for appellees.


Before FERNANDEZ, C.J., and GORDO and LOBREE, JJ.

     PER CURIAM.

     Kiss Leads, Inc. challenges a final judgment entered against it on its
(1) breach of contract claim against Gold & Associates P.A., Ticket Clinic

PLC, and Mark Gold, individually, (2) breach of contract claim against Gold

& Associates P.A., (3) open account claim against Gold & Associates P.A,

and (4) open account claim against Ticket Clinic PLC. Upon our thorough

examination of the record, we find that Gold & Associates P.A. and Ticket

Clinic PLC were not entitled to summary judgment on the open account

claims, as they failed to meet their preliminary burden to show there were no

genuine issues of any material fact and they were entitled to judgment as a

matter of law. See Fla. Nat’l Bank v. Carr & Schnell, 540 So. 2d 217, 218

(Fla. 2d DCA 1989). We affirm on all other issues.

     Affirmed in part; reversed in part and remanded.




                                     2